 629325 NLRB No. 98ECCLESIASTICAL MAINTENANCE SERVICES1The only issue raised in the request for review is whether the Re-gional Director erred in asserting jurisdiction over the Employer.The Board notes that the Regional Director apparently inadvert-ently dismissed the petition, although he specifically clarified the
unit to exclude superintendents. The Board corrects this oversight,
and reinstates the petition. In so doing, the Board further notes thatthe parties stipulated that superintendents working at specific loca-
tions were statutory supervisors. Therefore, the Board corrects the
Regional Director™s clarification of the unit, and excludes super-
intendents employed at Monsignor Farrell High School, Cardinal
Spellman High School, Moore Catholic High School, Stepinach High
School, Kennedy High School, Lady of Lourdes High School, Cole-
man High School, St. Patrick™s Cathedral, Saint Joseph Seminary,
and New York Catholic Center.Chairman Gould and Member Fox agree with the Regional Direc-tor™s assertion of jurisdiction over the Employer. They do not agree,
however, that the distinction made by the Regional Director between
the facts in Riverside Church, 309 NLRB 806 (1992), and the factsin this case is of legal significance under the Supreme Court™s deci-
sion in NLRB v. Catholic Bishop of Chicago, 440 U.S. 490 (1979).Consequently, rather than distinguishing Riverside from this case,they would overrule the Board™s decision in that case.2The parties stipulated that the commerce facts regarding this Em-ployer which were relied on by the Board in its Advisory Opinion
reported at 320 NLRB No. 6 (1995) [320 NLRB 70] have not
changed.3The record reflects that the Employer is the cleaning contractorfor 12 high schools, 1 seminary, 1 seminary prep school, St. Pat-
rick™s Cathedral, and the Catholic Center, located throughout the
Archdiocese, which facilities exist for the purpose of advancing the
ideals of the Roman Catholic Church.Ecclesiastical Maintenance Services, Inc., Employer-Petitioner and Local 74, Service EmployeesInternational Union, AFLŒCIO. Case 2ŒUCŒ521April 10, 1998ORDER DENYING REVIEWBYCHAIRMANGOULDAND
MEMBERSFOX,LIEBMAN, HURTGEN, ANDBRAMEThe National Labor Relations Board has consideredthe Union™s request for review of the Regional Direc-
tor™s Decision and Order Dismissing Petition (relevantportions are attached as an appendix). The request for
review is denied as it fails to raise substantial issues
warranting review.1APPENDIXREGIONAL DIRECTOR™S DECISION AND ORDERDISMISSING PETITION....2. The parties stipulated2and the record reflects that Ec-clesiastical Maintenance Services, Inc., herein the Employer,
a non-profit corporation formed by the Roman Catholic
Archdiocese of New York under the Membership Corpora-
tion Law of the State of New York, is engaged in the busi-
ness of providing cleaning and maintenance services on a
contract fee basis exclusively for facilities including church-
es, schools, and seminaries in the Archdiocese of New York.
Annually, in the course and conduct of its business oper-
ations, the Employer derives gross revenues in excess of $3.5million dollars and purchases materials valued in excess of$50,000 directly from suppliers located outside the State ofNew York.Local 74, Service Employees Interational Union, AFLŒCIO, herein the Union, argues that the Board should not ex-
ercise jurisdiction here because the Employer is a religiously
affiliated entity whose operations are intrinsically part of the
mission of the Roman Catholic Archdiocese of New York.
The Employer disagrees with the Union and contends that
the Board has jurisdiction over it.The record reveals that the Employer is a nonprofit cor-poration formed by the Roman Catholic Archdiocese of New
York in July 1969 pursuant to the Membership Corporation
Law of the State of New York. Paragraph 2 of the Employ-
er™s Certificate of Incorporation provides that,the purpose for which the Corporation is formed is toassist in the fulfillment of the religious, educational and
other charitable purposes of the Roman Catholic Arch-
diocese of New York which are carried out by the
churches, schools, hospitals, and other institutions
owned, operated, supervised or controlled by or in con-
nection with the Roman Catholic Church within the
Archdiocese.Paragraph 2(a) of the Certificate of Incorporation provides,in pertinent part, that in order to carry out its purpose, the
Corporation shall have the power,to furnish and supervise the furnishing of cleaning,maintenance, painting and repairing services and other-
wise provide for the maintenance of the interior and ex-
terior ... of such churches, schools, hospitals and

other institutions situated within the Archdiocese and
owned, operated, supervised or controlled by or in con-
nection with the Roman Catholic Church.John Cardinal O™Connor is the Employer™s President andone if its directors. Bishop Patrick Sheridan, Bishop Henry
Mansell, and Monsignor Robert Brucato are the Employer™s
Vice President, Treasurer, and Secretary, respectively, and
directors. William Daly and Dan Poling, employees of theArchdiocese of New York, also serve as the Employer™s di-
rectors. Edward Woods, and employee and general manager
of the Employer, also serves as director and Assistant Sec-
retary. The record establishes that Woods sets the Employ-
er™s policies and procedures, subject to the approval and di-
rection of the Employer™s other officers and directors.The purpose and function of the Employer is to performcleaning and maintenance services for churches, schools,
seminaries, and other facilities in the Archdiocese of New
York.3The Employer performs its maintenance services ona contract fee basis. The record establishes that while the
Employer performs such services exclusively for facilities in
the Archdiocese of New York; however, no facility in the
Archdiocese is compelled to use the Employer as its cleaning
contractor. In fact, the record discloses that since the time ofVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00629Fmt 0610Sfmt 0610D:\NLRB\325.079APPS10PsN: APPS10
 630DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4The 29 facilities that ceased using the Employer™s maintenanceservices have either performed their own maintenance work or con-
tracted out such services to commercial cleaning contractors.5Catholic Bishop at 1319.6283 NLRB 757 (1987).7Id. at 758.8Id. at 761.9Id. at 761.10284 NLRB 1080 (1987), affd. 853 F.2d 682, 129 LRRM 2082(9th Cir. 1988).11259 NLRB 1135 (1982), enfd. 708 F.2d 1436, 113 LRRM 3157(9th Cir. 1983).12Id. at 1139.13309 NLRB 806 (1992).14Id. at 806.15In its brief, the Union misstates the test articulated in RiversideChurch when it argues that Ecclesiastical Maintenance™s work is sointerwoven with the mission of the Church that it would not exist
but for the Church™s activities. The test articulated in RiversideChurch is whether the Church would be unable to accomplish its re-ligious mission without the Employer.the Employer™s inception, the number of facilities who con-tracted with the Employer dropped from 45 to 16.4The Employer and the Union have had a collective-bar-gaining relationship since 1970, embodied in successive col-
lective-bargaining agreements. The most recent agreement,
effective by its terms from March 20, 1991, to March 19,
1993, covered all hourly paid employees at all locations
under contract with the Employer. The bargaining unit em-
ployees are all lay employees and are primarily employed in
the custodial and maintenance job classifications, along with
engineers, painters, watchpersons, and mechanics.All of the Employer™s employees are paid by check issuedby the Employer. The record establishes that there is no re-
quirement that any of the Employer™s employees be affiliated
with any particular religion. The record further establishes
that the Employer™s employees perform duties related solely
to the Employer™s function as a cleaning and maintenance
contractor. Its employees do not perform any teaching duties,
nor are they employees of the facilities that have contracted
for maintenance services with the Employer.As noted earlier, the Union contests the assertion of juris-diction, arguing that the Employer is a religiously affiliated
entity whose operations are closely linked to the mission of
the Roman Catholic Archdiocese of New York.In NLRB v. Catholic Bishop of Chicago, 440 U.S. 490(1979), the Supreme Court held that the NLRB cannot assert
jurisdiction over schools operated by a church to teach both
religious and secular subjects without implicating guarantees
of the Religion Clauses of the First Amendment. In reaching
its decision, the Court specifically focused on the ‚‚critical
and unique role of the teacher in fulfilling the mission of a
church-operated school,™™5and noted that if the Board wereto exercise jurisdiction over parochial schools and its teach-
ers, there is a potential for government entanglement with the
religious mission of the school.In several later cases, the Board interpreted and appliedthe Supreme Court™s decision in Catholic Bishop regardingits ability to assert jurisdiction over religiously affiliated em-
ployers. In Jewish Day School of Greater Washington, Inc.,6the union sought to represent a unit of teachers at a gradeschool whose philosophy is to ‚‚promote an intense Jewish
religious education ... and to inculcate Jewish ideas.™™
7TheBoard did not rely solely on the employer™s direct affiliation
with a religious organization, but rather evaluated the pur-
pose of the employer™s operations, the role of the unit em-
ployee in effectuating that purpose and the potential effects
of the Board™s exercise of jurisdiction over the employer.8Applying these factors, the Board concluded that it was inap-
propriate to assert jurisdiction over a school and its employ-
ees whose purpose and function is the propagation of a reli-
gious faith. The Board noted the substantial religious char-
acter of a parochial school and the key role the teacher has
in effectuating that religious purpose.9On the other hand, inHanna Boys Center,10the Board asserted jurisdiction over areligiously affiliated employer which operated a day care
center. There, the unit consisted of office clerical employees
and a unit of service and maintenance employees including
child-care workers at a residential facility for boys affiliated
with the Catholic faith. The Board concluded that the em-
ployees in both units had a minor role, if any, in the reli-
gious inculcation of the residents. In St. Elizabeth Commu-nity Hospital,™™11the Board asserted jurisdiction over a hos-pital owned and operated by a religious order of the Roman
Catholic Church, noting that the employer™s primary purpose
was the provision of medical care, that there was little, if
any, sectarian mission outwardly manifested in the hospital™s
purpose, and that the exercise of jurisdiction would not cre-
ate ‚‚excessive entanglement™™ with or interfere with the ex-
ercise of religion.™™12In support of its position, the Union relies on RiversideChurch in the City of New York.13In Riverside Church, theunion sought to represent a unit of service and maintenance
employees employed by the Church, which was undisputedly
a religious institution. To fulfill the Church™s stated mission
that ‚‚worships, witnesses and works for the advancement of
the ideals of the gospel,™™ the Church provided regular wor-
ship services, religious education for adults and children, and
performed certain religious ceremonies, including weddings,
funerals, and baptisms.14The Church also engaged in thecommercial activity of leasing out building and garage space.
In deciding that it was inappropriate to assert jurisdiction, the
Board upheld the Regional Director™s conclusion that the pe-
titioned-for service and maintenance employees engage in
secular tasks without which the employer would not be able
to accomplish its religious mission.15The Board also notedthat the union did not establish that the unit employees spend
a substantial amount of their work time in activities related
to the commercial portions, as opposed to the religious as-
pects, of the employer™s operations.The instant case is readily distinguishable from RiversideChurch. Here, unlike in Riverside Church, the Employer isnot itself a religious institution. It does not provide worship
services or religious education to promote the Employer™s re-
ligious mission. Ecclesiastical Maintenance™s purpose is to
provide routine commercial cleaning and maintenance serv-
ices to various schools, churches, hospitals, seminaries, and
other facilities within the Archdiocese of New York. The
record does not demonstrate that the unit employees partici-
pate in the religious aspects or promote the religious mission
of the Employer.Even assuming, arguendo, that the Employer has a reli-gious mission, the record fails to establish that the unit em-VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00630Fmt 0610Sfmt 0610D:\NLRB\325.079APPS10PsN: APPS10
 631ECCLESIASTICAL MAINTENANCE SERVICESployees perform secular tasks without which the Employerwould be unable to accomplish its religious mission. The
record demonstrates that the Archdiocean facilities are not
required to contract with the Employer for its cleaning and
maintenance services, but are free to perform such services
themselves or engage any other commercial cleaning contrac-
tor, as many of them have done. The Employer competes
with other commercial cleaning contractors to perform clean-
ing and maintenance services at the Archdiocean facilities.
Thus, it cannot be contended, as in Riverside Church, thatthe petitioned-for employees perform secular tasks without
which the Employer could not accomplish its religious mis-
sion.Upon examination of the record, it does not appear thatany of the First Amendment concerns addressed by theBoard in the above-cited cases arise in this case. Although
the Employer is affiliated with the Roman Catholic Arch-
diocese of New York, it is clear that its primary purpose is
to provide routine cleaning and maintenance services on acontract basis to various Archdiocean facilities and that theunit employees™ tasks are secular in nature. While the unit
employees™ function may, in an indirect way, assist in the
performance of a religious mission of the Archdiocese, it
cannot, in my opinion. be concluded that the National Labor
Relations Board™s jurisdiction over collective bargaining in
this unit has the potential of implicating the guarantees of the
Religion Clauses of the First Amendment. The critical in-
quiry addressed by the Court in Catholic Bishop is the em-ployees™ role in the participation of religious activities, not
in merely making them possible. The record establishes that
the cleaning and maintenance employees employed by the
Employer, while perhaps assisting in the Church™s religious
activities, do not participate in them.Based on the foregoing, and the record as a whole, I findthat the Employer is engaged in commerce within the mean-
ing of the Act and it will effectuate the purposes of the Act
to assert jurisdiction herein.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00631Fmt 0610Sfmt 0610D:\NLRB\325.079APPS10PsN: APPS10
